            Case 6:18-cv-02083-HZ        Document 18        Filed 09/23/20     Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



KEVIN V.,1                                                     No. 6:18-cv-02083-HZ

                       Plaintiff,                              JUDGMENT

       v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.



       Based on the record, IT IS ORDERED AND ADJUDGED that the decision of the

Commissioner is reversed and remanded pursuant to Sentence Four of 42 U.S.C. § 405(g) for

further administrative proceedings.

       DATED: ___________________________.
                   September 23, 2020



                                                       ____________________________________
                                                       MARCO A. HERNÁNDEZ
                                                       United States District Judge




1
 In the interest of privacy, this Judgment uses only the first name and the first initial of the last
name of the non-governmental party.


1 – JUDGMENT
